Citation Nr: 0521860	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral fallen arches.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.  

4.  Entitlement to an initial increased disability rating for 
right patellofemoral syndrome, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an initial increased disability rating for 
left patellofemoral syndrome, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1997 
to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied service connection for a disability manifested by 
bilateral fallen arches and for sinusitis.  Also in that 
determination, the RO granted service connection for allergic 
rhinitis (0%), right patellofemoral syndrome (10%), and left 
patellofemoral syndrome (10%).  

After receiving notification of the rating action, the 
veteran perfected a timely appeal with respect to the denial 
of her claims for service connection for a disability 
manifested by bilateral fallen arches and for sinusitis and 
the assignment of the initial ratings for her 
service-connected allergic rhinitis, right patellofemoral 
syndrome, and left patellofemoral syndrome.  Thereafter, in 
March 2004, the Board remanded the veteran's claims to the RO 
for further evidentiary development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
completion of the requested development, and a continued 
denial of the issues on appeal, the veteran's case was 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit a disability manifested by 
bilateral fallen arches (including bilateral pes planus) in 
service, and a disability manifested by bilateral fallen 
arches (including bilateral pes planus) is not otherwise 
associated with her active duty.  

3.  The veteran does not have sinusitis associated with her 
active military duty.  

4.  Allergic rhinitis is manifested by moderate nasal 
congestion and edema of the turbinates but by no evidence of 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

5.  Right patellofemoral syndrome is manifested by moderate 
crepitance, generalized parapatellar tenderness with patellar 
laxity, ambulation with a slight limp, and squatting with 
difficulty, but no arthritis and no more than slight 
subluxation or lateral instability.  

6.  Left patellofemoral syndrome is manifested by moderate 
crepitance, generalized parapatellar tenderness with patellar 
laxity, ambulation with a slight limp, and squatting with 
difficulty, but no arthritis and no more than slight 
subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral fallen arches, to 
include bilateral pes planus, was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Sinusitis was not incurred or aggravated in service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  The criteria for a compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.97, Diagnostic Code 6522 (2004).  

4.  The criteria for a disability rating greater than 
10 percent for right patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5257 (2004).  

5.  The criteria for a disability rating greater than 
10 percent for left patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in March 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support her service connection and initial increased rating 
claims.  In addition, VA notified the veteran that it would 
make reasonable efforts to help her obtain necessary evidence 
with regard to these issues but that she must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of her opportunity to submit 
"any other evidence or information that . . . [she thought 
would] support . . . [her] appeal" as well as "evidence . . 
. in . . . [her] possession."  Thus, she may be considered 
advised to submit all pertinent evidence in her possession.  

Additionally, the November 2001 rating decision, the April 
2002 statement of the case (SOC), and the November 2004 
supplemental statements of the case (SSOCs) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate her service connection and initial increased 
rating claims.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in March 2004 was not given prior 
to the first adjudication of the issues on appeal, the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in November 2004.  

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
In this regard, the Board notes that the veteran failed to 
respond to the March 2004 letter which, in part, requested 
information regarding pertinent post-service treatment 
received.  In addition, the Board acknowledges that the 
veteran was previously accorded several pertinent VA 
examinations prior to the initial adjudication of his claims 
in November 2001.  However, in March 2004, the Board 
determined that additional examinations were warranted.  A 
complete and thorough review of the claims folder indicates 
that the veteran failed to report to the multiple VA 
examinations scheduled in April 2004.  

The veteran has the responsibility of providing relevant 
information.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  

The Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the issues on 
appeal.  Accordingly, the Board will proceed to adjudicate 
the veteran's claims based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

1.  Bilateral Fallen Arches

The veteran asserts that she injured her feet on active duty 
and has continued to experience pertinent pathology since 
service.  Importantly, however, competent evidence of record 
does not support the veteran's claim for service connection 
for a disability manifested by bilateral fallen arches, 
including bilateral pes planus.  

In this regard, the Board acknowledges that, according to the 
service medical records, at the August 1997 enlistment 
examination, the veteran reported having previously 
experienced, or experiencing at that time, foot trouble.  
However, this examination demonstrated that the veteran's 
feet were normal.  A July 2000 addendum to the enlistment 
physical examination report notes that the veteran had fallen 
arches since 1997 that were not considered disabling.  Later, 
in May 2001, the veteran complained of problems with her 
knees and feet, secondary to patellofemoral syndrome.  A 
physical examination demonstrated spasm in the right calf 
muscles.  

A VA foot examination conducted in October 2001 reflected 
feet which were normal for alignment, arches, structure, and 
density.  Further, X-rays taken of the veteran's feet at that 
time were normal.  

The Board acknowledges that a May 2002 private medical record 
includes a diagnosis of mild bilateral pes planus and 
moderate medial prominence of the left first metatarsal head.  
Although the veteran reported that her "arches . . . [had 
fallen] a few years ago causing loss of balance and pain," 
there was no suggestion in the medical report that her foot 
problem was associated with her active military duty.  The 
only mention of fallen arches in the service medical records 
was on an addendum to the enlistment physical examination.  
Significantly, the claims folder contains no competent 
evidence associating a disability manifested by bilateral 
fallen arches, including bilateral pes planus, with the 
veteran's active military duty.  Given the intervening VA 
examination that did not reflect any foot abnormality, there 
is no basis for associating pes planus with her active 
service.  

Accordingly, as the medical evidence of record fails to 
provide competent evidence of an association between the 
currently diagnosed mild bilateral pes planus and moderate 
medial prominence of the left first metatarsal head and the 
veteran's active military duty, the Board must conclude that 
preponderance of the evidence is against her claim for 
service connection for such a disorder.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

2.  Sinusitis

Throughout the current appeal, the veteran has essentially 
asserted that she has sinusitis which began during her active 
military duty.  She contends that she was treated for a sinus 
infection once during service but continues to experience 
relevant symptoms, including constant nasal congestion which 
is exacerbated in the spring and fall months and which is 
occasionally associated with frontal headaches.  In this 
regard, the Board acknowledges that the service medical 
records reflect treatment for a sinus condition variously 
defined as sinusitis and chronic rhinosinusitis on several 
occasions between October 1998 and September 1999.  However, 
an August 1999 radiological report shows that the veteran's 
paranasal sinuses were normal.  

Significantly, post-service medical records included in the 
claims folder fail to demonstrate the presence of a sinus 
disorder.  In fact, following an October 2001 VA examination, 
the examiner concluded that the veteran had previously 
experienced an episode of sinusitis which was treated and 
which is presently asymptomatic.  

Accordingly, as the medical evidence of record fails to 
provide competent evidence of the presence of sinusitis 
associated with the veteran's active military duty, the Board 
must conclude that preponderance of the evidence is against 
her claim for service connection for such a disorder.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Initial Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection, and assigned 
initial disability ratings for, allergic rhinitis, right 
patellofemoral syndrome, and left patellofemoral syndrome, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

1.  Allergic Rhinitis

By a November 2001 rating action, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation to this disability, effective from 
October 2001.  Service medical records showed treatment for 
allergic rhinitis on several occasions between June and 
November 1999 as well as in July 2000.  The October 2001 VA 
examination included a diagnosis of allergic rhinitis with 
physical evaluation findings of moderate nasal congestion and 
edema of the turbinates but no drainage.  This 
service-connected disability has remained evaluated as 
noncompensably disabling.  

According to the applicable diagnostic code, allergic or 
vasomotor rhinitis without polyps but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants the grant of a 
10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2004).  The next higher rating of 30 percent, the 
highest evaluation allowable pursuant to this Diagnostic 
Code, requires evidence of polyps.  Id.  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for her service-connected 
allergic rhinitis.  She has provided no specific contentions 
in support of this initial compensable rating claim.  

Importantly, the competent evidence of record does not 
support a compensable rating for the veteran's 
service-connected allergic rhinitis.  In this regard, the 
Board acknowledges that the October 2001 VA examination 
reflected the presence of moderate nasal congestion and edema 
of the turbinates.  Significantly, however, evidence of 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, even without 
polyps, has not been shown.  

Under these circumstances, therefore, a basis upon which to 
assign a compensable disability rating of 10 percent for the 
service-connected allergic rhinitis has not been presented.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).  At no time 
during the current appeal is a compensable disability rating 
of 10 percent warranted for this service-connected 
disability.  See, Fenderson v. West, 12 Vet. App. 119 (1999) 
(which holds that, in a case such as the present one where 
the appeal arises from an initial rating decision which 
established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings, and that separate ratings for 
separate periods of time may be awarded based on the facts 
found).  The veteran's appeal regarding her allergic rhinitis 
claim must, then, be denied.  

2.  Bilateral Patellofemoral Syndrome

By the November 2001 rating action in the present case, the 
RO granted service connection for right patellofemoral 
syndrome and for left patellofemoral syndrome and awarded 
compensable evaluations of 10 percent, effective from October 
2001, for each of these disabilities.  Service medical 
records reflect treatment for bilateral patellofemoral pain 
syndrome on multiple occasions between December 1997 and July 
2000.  Physical examinations conducted on the veteran's knees 
during that time period demonstrated mild tenderness of the 
medial joint line (right greater than left) but full range of 
motion, motor strength of 5/5, no swelling, and no 
ligamentous laxity.  X-rays taken of the veteran's knees in 
June 1998 showed lateral subluxation of both patellae.  

The October 2001 VA examination of the veteran's knees 
provided a diagnosis of bilateral patellofemoral syndrome 
with extension to zero degrees, flexion to 110 degrees (which 
corresponded to the onset of pain), moderate crepitance, 
generalized parapatellar tenderness with patellar laxity, 
ambulation with a slight limp, and squatting with difficulty.  
X-rays taken of the veteran's knees at that time were normal.  
The veteran's service-connected right patellofemoral syndrome 
and left patellofemoral syndrome each remain evaluated as 
10 percent disabling.  

In the present case, the service-connected right 
patellofemoral syndrome and left patellofemoral syndrome have 
been rated under the diagnostic code which evaluates 
impairment resulting from recurrent subluxation or lateral 
instability.  In particular, evidence of evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable pursuant to this Diagnostic Code, 
30 percent, requires evidence of severe recurrent subluxation 
or lateral instability.  Id.  

The Board acknowledges the veteran's complaints of constant 
bilateral knee pain which worsens with all activities and 
that functional losses involve difficulty squatting, 
kneeling, running, participating in sports, and sitting for 
more than two hours.  In addition, she has described swelling 
in both of her knees after exercises.  

In this regard the Board acknowledges that the October 2001 
VA examination of the veteran's knees demonstrated moderate 
crepitance, generalized parapatellar tenderness with patellar 
laxity, ambulation with a slight limp, and squatting with 
difficulty.  Significantly, however, X-rays taken of the 
veteran's knees at that time were normal and did not reflect 
joint effusion.  In particular, subluxation (which had been 
shown on the previous radiographic films taken during service 
in June 1998) was not shown.  Moreover, at the October 2001 
VA examination, the veteran specifically denied giving way of 
her knees.  In fact, she reported that she does not use a 
brace, a cane, or crutches.  

The Board finds that such evidence does not support a finding 
of more than slight recurrent subluxation or lateral 
instability in either of the veteran's knees.  Without 
evidence of moderate subluxation or lateral instability in 
either the veteran's right or left knee, disability ratings 
greater than the currently assigned evaluations of 10 percent 
for each of the service-connected right patellofemoral 
syndrome and the service-connected left patellofemoral 
syndrome cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  The veteran's appeal regarding her 
service-connected right and left knee disability must, 
therefore, be denied.  

In addition, the Board has considered the possibility of 
separate ratings based upon arthritis of each of the 
veteran's knees.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004) (which evaluates impairment resulting from 
degenerative arthritis).  See also, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004) (which stipulates that traumatic 
arthritis substantiated by X-ray findings will be rated, by 
analogy, as degenerative arthritis).  In particular, the VA 
General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 
1997).  

Significantly, however, the claims folder contains no x-ray 
evidence of arthritis in either of the veteran's knees.  In 
fact, x-rays taken of the veteran's knees at the October 2001 
VA examination were normal.  Consequently, separate ratings, 
based upon radiographic evidence of arthritis, for each of 
the veteran's service-connected knee disabilities is not 
warranted.  

Under these circumstances, therefore, a basis upon which to 
assign disability ratings greater than 10 percent for the 
service-connected right patellofemoral syndrome and left 
patellofemoral syndrome has not been presented.  At no time 
during the current appeal are disability ratings greater than 
the current evaluations of 10 percent warranted for either of 
these service-connected disabilities.  See, Fenderson 
v. West, 12 Vet. App. 119 (1999) (which holds that, in a case 
such as the present one where the appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, the entire period 
is considered for the possibility of staged ratings, and that 
separate ratings for separate periods of time may be awarded 
based on the facts found).  The veteran's appeal regarding 
her bilateral knee claims must, then, be denied.  



3.  Extraschedular Evaluation For Service-Connected Allergic 
Rhinitis, Right Patellofemoral Syndrome, And Left 
Patellofemoral Syndrome

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted with regard to the 
veteran's initial increased rating claims for his 
service-connected allergic rhinitis, right patellofemoral 
syndrome, and left patellofemoral syndrome.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
allergic rhinitis, right patellofemoral syndrome, and/or left 
patellofemoral syndrome have resulted in marked interference 
with her employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
her service-connected allergic rhinitis, right patellofemoral 
syndrome, and/or left patellofemoral syndrome have resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  





ORDER

Service connection for a disability manifested by bilateral 
fallen arches is denied.  

Service connection for sinusitis is denied.  

An initial compensable disability rating for 
service-connected allergic rhinitis is denied.  

An initial disability rating greater than 10 percent for 
service-connected right patellofemoral syndrome is denied.  

An initial disability rating greater than 10 percent for 
service-connected left patellofemoral syndrome is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


